DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 13, it is disclose an inverter, an energy source, a generator and a virtual generator.  However, it is not clear if the virtual generator is part of the inverter or generator or if the virtual generator is a different component.

It is not clear if the value(s) are either fixed or modified. It seems to be both? 
Furthermore, the statement “controlled by a control law” is unclear.  The control law seems to be a controller for the virtual generator.  The word “law” is very confusing.
In claim 3, the statement “during the following iteration k+1 of the method” is vague and very unclear.
Also, the statement “the value of the parameter determined during the previous iteration k” is unclear.  It is not clear what is happening with the value.
In claim 8, the statement “parameter obtained during two successive iterations k, k+1 of the steps of the method” is very unclear.
In claim 4, the statement “1 kHz, or even 5kHz” is unclear.  
In claim 5, the statement “a permanent inductance of the stator, a permanent inductance of the stator” is indefinite.
Also, it is not clear the difference between a transient inductance and a permanent inductance of the stator.  The inductance value of a generator changes with the electrical values (current flow).  It is not clear how a generator would have a permanent inductance.  The generator always has the same flow of current value?


In order to advance prosecution in the merits, the Prior Art will be applied as  
best understood by the examiner.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 7, 9 – 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura et al (US 2015/0008743).
Kimura et al discloses, regarding, 
Claims 1, 13, a generator/method for controlling a generator 3 comprising an inverter 2A and an electrical energy source (see Fig. 1), the generator (3) being configured to deliver output electrical values (Vs) to an electrical distribution grid, the generator (3) 5being controlled by a control law (controller/processor) , the control law comprising a set of fixed values (pref) of parameters for modelling the functioning of a virtual generator so that the control law (see Fig. 2; paragraph 0064)) is configured to determine at least one target output value that must be delivered by the generator to the electrical distribution grid (see Fig. 1), the method comprising: 10- determining at least one target output value (paragraph 0055) by means of the control law; - comparing the target output value with at least one allowable maximum value of the generator; - if the target output value is higher than the allowable maximum value 15determining a modified value of at least one parameter of the control law (paragraph 0063).

Claim 6, the target output value (Vs,target) is determined by means of the control law according to at least one output electrical value (Vs) measured at the terminals of the generator (paragraphs 0054, 0057).
Claim 7, the modified value of the parameter is determined so as to minimise a difference between the modified 10value and the fixed value of said parameter (paragraph 0068; 0077).

Claim 9, the output electrical value (Vs) is chosen from a current value, a voltage value and a frequency value (paragraph 0033, 0034; see Fig. 3).

Claims 11, which, when the program is executed by a processor, lead to implementing (see Fig. 1).
  
Claim 12 non-transient recording medium that can be read by a processor, 25on which a program is recorded for implementing (see Fig. 1).

Claims 10, 14, configured to deliver output electrical values to a microgrid (see Fig. 1) and configured to control the output electrical value of the generator when an instability occurs on the electrical distribution grid (paragraph 027).

Claim 15, the electrical energy source is a renewable energy source (paragraph 0074).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6 – 9, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al in view of Tsuruma et al (US 2021/0194383).
Kimura et al discloses all of the elements above.  However, Kimura et al does not disclose the elements below.
On the other hand, Tsuruma et al discloses, regarding, 
Claim 2, if the target output value is less than or equal to the allowable maximum value, keeping the fixed value of the parameter of the control law (paragraphs 0049, 0110).
Claim 6, the target output value (Vs,target) is determined by means of the control law (5) according to at least one output electrical value (Vs) measured at the terminals of the generator (paragraph 0049).  

Claim 7, the modified value (poptim) of the parameter is determined so as to minimise a difference between the modified 10value (poptim) and the fixed value (pref) of said parameter (paragraph 0118).  
ptim) is determined so as to minimise a difference between the modified values of the parameter obtained during two successive iterations k, k+1 of the steps of the method (paragraph 0118).  

15Claim 9, the output electrical value (Vs) is chosen from a current value (labc), a voltage value (Vabc) and a frequency value (paragraph 0059, 0091).

Claim 14, configured to deliver output electrical values (Vs) to a microgrid (see Fig. 6).  

15Claim 15, the electrical energy source (3) is a renewable energy source (paragraph 0137).

It would have been obvious before the effective filing date of the claimed invention to design the method/generator as disclosed by Kimura et al and to modify the invention pertaining to the limitations disclosed by Tsuruma et al for the purpose of controlling appropriately the AC power frequency of a power supply.

Claims 3, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al in view of Ebata et al (US 9,184,626).
Kimura et al discloses all of the elements above.  However, Kimura et al does not disclose the elements below.
On the other hand, Ebata et al discloses, regarding, 
the steps of the method are repeated periodically, the control law (5) comprising, during the following iteration k+1 of the method, the value (poptim) of the parameter determined during the previous iteration k (see Fig. 6A).
Claim 4, the prior art discloses all of the elements above.  Moreover, operating a power system at various frequencies since it would have been obvious to one having ordinary skill in the art at the time of the invention was made to come with those optimum ranges that the applicant discloses, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges for improving the system involves only routine skill in the art.  In re Aller, 105 USPQ 233.
It would have been obvious before the effective filing date of the claimed invention to design the method/generator as disclosed by Kimura et al and to modify the invention pertaining to the limitations disclosed by Ebata et al for the purpose of maintaining the stability of a power system.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al in view of Cassoli et al (US 2020/0091728).
Kimura et al discloses all of the elements above.  However, Kimura et al does not disclose the elements below.
On the other hand, Cassoli et al discloses, regarding, 
the generator (1) emulates a synchronous generator that delivers an electric current the frequency of which is determined by the speed of rotation of a rotor with respect to a stator, the -19- 83681461v.1parameters of the control law (5) being chosen from a stator resistance of the stator (Ra), a transient inductance of the stator (L'd), a permanent inductance of the stator (La), a permanent inductance of the stator (Lq) and a transient open-loop time (T'do) of the synchronous virtual generator (see Fig. 4; paragraphs 0069, 0165).
It would have been obvious before the effective filing date of the claimed invention to design the method/generator as disclosed by Kimura et al and to modify the invention pertaining to the limitations disclosed by Cassoli et al for the purpose of improving the stability in an island network.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO C. GONZALEZ whose telephone number is (571)272-2024.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julio C. Gonzalez/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        

September 9, 2021